 In the Matter of THOMAS S. LEE ENTERPRISES, INC., DOING BUSINESSASDON LEE BROADCASTING SYSTEM, EMPLOYERandAMERICANFEDERATION OF GUARDS, LOCAL 1, PETITIONER-Case No. 21-RC-379.-Decided August 27, 1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed:Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:Petitioner seeks a unit of a single individual, Richter, who, it con-tends, is4,guard.'The Employer denies.that Richter is a guard.Until May 17, 1948, the Employer had contracted with the Califor-nia Building Maintenance Company to perform its janitorial andcustodial work.The Maintenance Company also operated as a detec-tive agency licensed by the State of California.The MaintenanceCompany hired Richter and stationed him at the Employer's televi-sion broadcasting station to clean the buildings and maintain thegrounds.Richter had no regular patrol duties, but, if the occasion*Chairman Herzog and Members Murdock and Gray.79 N. L.R. B., No. 27.204 DON LEE BROADCASTING SYSTEM205arose, he was expected to warn trespassers off the grounds.On May17, 1948, the Employer terminated its contract with the MaintenanceCompany and retained Richter as its own employee to do the samework as before.The record is clear that Richter spends the greater part of his timeas an ordinary janitor and only a small part as a guard. In thesecircumstances, we find that Richter is not a guard within the meaningof the Act.'As an ordinary maintenance employee, he belongs inthe same unit with other production and maintenance employees, andthe separate unit sought by the Petitioner is inappropriate.Accord-ingly, we shall dismiss the petition 2ORDER-Upon the basis of the foregoing findings of fact, and upon the entirerecord in this proceeding, the National Labor Relations Board herebyorders that the petition for investigation and certification of repre-sentatives of employees of Thomas S. Lee Enterprises, Inc., doingbusiness as Don Lee Broadcasting System, Los Angeles, California,filed herein by American Federation of Guards, Local 1, be, and ithereby is, dismissed.'.Matter of Central Sash and Door Co.,77 N. L.R. B. 418;Matter of Warwick LumberCo., 78 N. L. R. B. 107.2 In view of our disposition of the case,we find it unnecessary to pass uponthe questionof whether or not a one-man unit may be appropriate under Section 9 (b) ofthe Act.